                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  RONALD WATSON                                   CIVIL ACTION

                     v.                           NO. 17-1049

  LLOYD INDUSTRIES, INC.

                          ORDER RE: POST-TRIAL MOTION

      AND NOW, this 19th day of March, 2019, upon consideration of Defendant’s Post-Trial

Motion (ECF 28) and the response and reply thereto (ECF 33, 34), it is HEREBY ORDERED:

   1. For the reasons explained in the accompanying Memorandum, Defendant’s Motion for

      Judgment as a Matter of Law or a New Trial is DENIED.

   2. The Court has determined that the damage award may be excessive, but the existing

      briefs do not cover all relevant issues on damages. We reserve our final determination for

      supplemental briefing from the parties. Counsel shall file supplemental memorandum

      within ten (10) days concerning:

          a. The impact of the Title VII statutory cap on damages;

          b. Whether the damage award is proper in light of the statutory cap limiting an

             award for Title VII violations to $50,000 for an employer of Lloyd Industries’

             size;

          c. What relevance is that Defendant was also found liable under §1981?; and

          d. What is the proper procedure for this court to follow should we remit the damages

             in part. Must the Court give the Plaintiff the option to proceed with a new trial on

             damages only?
     3. As to Plaintiff’s Motion for Attorneys Fees (ECF 27), Defendant shall supplement its

          response within ten (10) days. The Court encourages counsel to meet and confer on the

          issue to attempt to narrow or elevate this issue.



                                                                      BY THE COURT:

                                                                      /s/ Michael M. Baylson
                                                                      MICHAEL M. BAYLSON
                                                                      United States District Court Judge

O:\CIVIL 17\17-1049 Watson v Lloyd Indus\17cv1049 order 031819.docx
